Citation Nr: 1329526	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  09-23 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 30 percent for left foot reflex sympathetic dystrophy. 

2.  Entitlement to a total disability rating based on 
individual employability (TDIU).


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran served on active duty from May 1997 to June 
2001.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2008 rating decision in which the RO denied 
the Veteran's service connection claim for a psychiatric 
condition, claimed as paranoid schizophrenia, and a TDIU 
claim.  The Veteran filed a notice of disagreement (NOD) in 
December 2008.  The RO issued a statement of the case (SOC) 
in May 2009; in June 2009, the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals).  

This appeal also comes to the Board from an October 2009 
rating decision in which the RO denied the Veteran's claim 
for a rating in excess of 30 percent for reflex sympathetic 
dystrophy of the left foot.  The Veteran filed an NOD in 
October 2010.  The RO issued an SOC in September 2011; in 
October 2011. the Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to the Board of Veterans' Appeals).  

In a rating decision issued in February 2013, service 
connection was established for paranoid schizophrenia, for 
which a 100 percent rating was assigned from September 7, 
2007, the date of the original claim.  As this represents a 
full grant of benefits, this claim has been resolved in full 
and is no longer in appellate status.

The Veteran was scheduled for a Board video-conference 
hearing before the undersigned Veterans Law Judge in 
September 2013.  The Veteran elected to cancel that hearing, 
and as will be further discussed herein, also provided a 
written statement for the file (through his private 
attorney) dated in September 2013, to the effect that he 
wished to withdraw his two remaining pending claims from 
appellate consideration.  Accordingly, the pending claims 
will be formally dismissed herein.




FINDING OF FACT

In September 2013, prior to the promulgation of a decision, 
the Board received notification from the Veteran's private 
attorney, on the Veteran's behalf, requesting withdrawal of 
his two pending claims from appellate consideration.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal with respect 
to the claim for a rating in excess of 30 percent for left 
foot reflex sympathetic dystrophy have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2012).

2.  The criteria for withdrawal of the appeal with respect 
to the claim for a TDIU have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2012).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 
20.204.   

In September 2013, the Board received notification from the 
Veteran through his authorized representative, a private 
attorney, that he wished to withdraw from appeal pending 
claims for a rating in excess of 30 percent for left foot 
reflex sympathetic dystrophy, and for a TDIU.  Thus, no 
allegations of errors of fact or law remain for appellate 
consideration with respect to these matters.  Accordingly, 
the Board does not have jurisdiction to review the appeal as 
to these matters and it must be dismissed.


ORDER

The appeal is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


